Name: 2012/319/EU: Council Decision of 7Ã June 2012 on the position to be taken by the European Union in the EEA Joint Committee concerning an amendment to Protocol 31 (on cooperation in specific fields outside the four freedoms) and Protocol 37 (containing the list provided for in Article 101) to the EEA Agreement
 Type: Decision
 Subject Matter: European construction;  organisation of transport;  communications;  EU institutions and European civil service;  international affairs
 Date Published: 2012-06-23

 23.6.2012 EN Official Journal of the European Union L 164/2 COUNCIL DECISION of 7 June 2012 on the position to be taken by the European Union in the EEA Joint Committee concerning an amendment to Protocol 31 (on cooperation in specific fields outside the four freedoms) and Protocol 37 (containing the list provided for in Article 101) to the EEA Agreement (2012/319/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 172, in conjunction with Article 218(9) thereof, Having regard to Council Regulation (EC) No 2894/94 of 28 November 1994 concerning arrangements for implementing the Agreement on the European Economic Area (1), and in particular Article 1(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Protocol 31 to the Agreement on the European Economic Area (2) (the EEA Agreement), contains provisions and arrangements concerning cooperation in specific fields outside the four freedoms, (2) It is appropriate to extend the cooperation of the Contracting Parties to the EEA Agreement to include Regulation (EU) No 912/2010 of the European Parliament and of the Council of 22 September 2010 setting up the European GNSS Agency (3). (3) Protocol 31 to the EEA Agreement should therefore be amended in order to allow for this extended cooperation to take place. As regards the participation of Norway, account should also be taken in this regard of the Cooperation Agreement on Satellite Navigation between the European Union and its Member States and the Kingdom of Norway (4), and in particular its Article 6 on security. Due to economic constraints, the participation of Iceland in the GNSS programmes should be suspended temporarily. (4) For the EEA Agreement to function well, Protocol 37 to the EEA Agreement should be extended to include the Security Accreditation Board for European GNSS systems and the Administrative Board set up by Regulation (EU) No 912/2010, and Protocol 31 should be amended in order to specify the procedures for participation, (5) The position of the Union in the EEA Joint Committee should be based on the attached draft Decision, HAS ADOPTED THIS DECISION: Article 1 The position to be taken by the European Union in the EEA Joint Committee on the proposed amendments to Protocol 31 and Protocol 37 to the EEA Agreement shall be based on the draft Decision of the EEA Joint Committee attached to this Decision. Article 2 This Decision shall enter into force on the day of its adoption. Done at Luxembourg, 7 June 2012. For the Council The President M. BÃDSKOV (1) OJ L 305, 30.11.1994, p. 6. (2) OJ L 1, 3.1.1994, p. 3. (3) OJ L 276, 20.10.2010, p. 11. (4) OJ L 283, 29.10.2010, p. 12. DRAFT DECISION No ¦/2012 OF THE EEA JOINT COMMITTEE of amending Protocol 31 (on cooperation in specific fields outside the four freedoms) and Protocol 37 (containing the list provided for in Article 101) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as amended by the Protocol adjusting the Agreement on the European Economic Area (the EEA Agreement), and in particular Articles 86, 98 and 101 thereof, Whereas: (1) It is appropriate to extend the cooperation of the Contracting Parties to the EEA Agreement to include Regulation (EU) No 912/2010 of the European Parliament and of the Council of 22 September 2010 setting up the European GNSS Agency (1). (2) Protocol 31 to the EEA Agreement should therefore be amended in order to allow for this extended cooperation to take place. As regards the participation of Norway, account should also be taken in this regard of the Cooperation Agreement on Satellite Navigation between the European Union and its Member States and the Kingdom of Norway (2), and in particular its Article 6 on security. However, due to economic constraints, the participation of Iceland in the GNSS programmes should be suspended temporarily. (3) For the EEA Agreement to function well, Protocol 37 to the EEA Agreement should be extended to include the Security Accreditation Board for European GNSS systems and the Administrative Board set up by Regulation (EU) No 912/2010, and Protocol 31 should be amended in order to specify the procedures for participation, HAS ADOPTED THIS DECISION: Article 1 Article 1 (Research and technological development) of Protocol 31 to the EEA Agreement shall be amended as follows: (1) paragraph 8 shall be replaced by the following: 8. (a) The EFTA States shall fully participate in the European GNSS Agency, hereinafter referred to as the Agency, as set up by the following Union act:  32010 R 0912: Regulation (EU) No 912/2010 of the European Parliament and of the Council of 22 September 2010 setting up the European GNSS Agency, repealing Council Regulation (EC) No 1321/2004 on the establishment of structures for the management of the European satellite radio navigation programmes and amending Regulation (EC) No 683/2008 of the European Parliament and of the Council (OJ L 276, 20.10.2010, p. 11). (b) The EFTA States shall contribute financially to the activities of the Agency referred to under point (a) in accordance with Article 82(1)(a) of and Protocol 32 to the Agreement. (c) The EFTA States shall participate fully, without the right to vote, in the Administrative Board of the Agency and in the Security Accreditation Board of the Agency. (d) The Agency shall have legal personality. It shall enjoy in all the States of the Contracting Parties the most extensive legal capacity accorded to legal persons under their law. (e) The EFTA States shall apply to the Agency the Protocol on the Privileges and Immunities of the European Union. (f) By way of derogation from Article 12(2)(a) of the Conditions of employment of other servants of the European Union, nationals of the EFTA States enjoying their full rights as citizens may be engaged under contract by the Executive Director of the Agency. (g) By virtue of Article 79(3) of the Agreement, Part VII (Institutional Provisions) of the Agreement, with the exception of Sections 1 and 2 of Chapter 3 of the Agreement, shall apply to this paragraph. (h) Regulation (EC) No 1049/2001 of the European Parliament and of the Council of 30 May 2001 regarding public access to European Parliament, Council and Commission documents shall, for the application of that Regulation, apply to any documents of the Agency, including those regarding the EFTA States. (i) With regard to Iceland, this paragraph shall be suspended until otherwise decided by the EEA Joint Committee. (j) This paragraph shall not apply to Liechtenstein.; (2) the following shall be added in point (a) of paragraph 8a: , as amended by:  32010 R 0912: Regulation (EU) No 912/2010 of the European Parliament and of the Council of 22 September 2010 (OJ L 276, 20.10.2010, p. 11).. Article 2 Protocol 37 to the EEA Agreement shall be amended as follows: (1) the points 30 and 31 shall be deleted; (2) the following points shall be inserted: 34. The Security Accreditation Board for European GNSS systems (Regulation (EU) No 912/2010). 35. The Administrative Board (Regulation (EU) No 912/2010).. Article 3 This Decision shall enter into force on ¦, provided that all the notifications under Article 103(1) of the EEA Agreement have been made to the EEA Joint Committee (3). It shall apply from 1 January 2012. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Union. Done at ¦, ¦ For the EEA Joint Committee The President The Secretaries to the EEA Joint Committee (1) OJ L 276, 20.10.2010, p. 11. (2) OJ L 283, 29.10.2010, p. 12. (3) [No constitutional requirements indicated.] [Constitutional requirements indicated.]